Citation Nr: 1028011	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-47 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
previously denied claim of entitlement to dependency and 
indemnity compensation (DIC) based on service connection for the 
cause of death (COD).  

2.  Entitlement to DIC based on service connection for COD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to May 1946.  
He died on October [redacted], 1993.  The Appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2009 rating decision of the RO, which, inter alia, denied 
reopening the claim of entitlement to service connection for the 
cause of death.  

The Board notes that although the issue of entitlement to accrued 
benefits was also denied in the March 2009 RO rating decision, 
the Appellant failed to perfect an appeal of the matter in either 
her notice of disagreement (NOD), received in May 2009 or her VA 
Form 9, Appeal to Board of Veterans' Appeals, received in 
December 2009.  Accordingly, this issue is no longer before the 
Board.  

Of preliminary importance, the claim for entitlement to DIC 
benefits based on service connection for COD had been previously 
denied in a final Board decision dated in December 2005.  

The Appellant's request to reopen via a VA Form 21-534, 
Application for Dependency and Indemnity Compensation or Death 
Pension by a Surviving Spouse or Child (Including Accrued 
Benefits and Death Compensation, Where Applicable), was received 
in October 2008.   

Although the RO adjudicated this claim on the merits in the March 
2009 rating decision, the Board is required to determine whether 
new and material evidence has been received when a claim has been 
previously disallowed based upon the same factual basis.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has characterized the issue as set forth on the title 
page.  

A statement of the case (SOC), issued in October 2009, confirmed 
the previous denial.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to DIC based on service connection for 
COD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  A December 2005 Board decision denied a claim for entitlement 
to service connection for the cause of death.  

3.  Evidence added to the record since the December 2005 decision 
as to the Appellant's claim for DIC based on service connection 
for COD is new as it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and relates to an unestablished fact necessary to substantiate 
the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of DIC based on service connection for COD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


General Legal Criteria

A. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

As noted above, the Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).  

Furthermore, the Federal Circuit has indicated that evidence may 
be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  


B. Service Connection for the Cause of Death

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

A principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying cause 
of death, or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  

A contributory cause of death is one which contributed 
substantially or materially to death, combined to cause death, 
and aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c) (2009).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be shown 
that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312 (c)(4) (2009).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service incurrence 
or aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the appellant cannot establish some of these 
elements, the appellant can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, there must be "(1) 
that a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


Analysis

By way of procedural background, the Appellant initially filed a 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable), in November 1993, and was denied, inter alia, 
entitlement to DIC benefits based on service connection for COD 
in a December 1993 rating decision.  

The Appellant subsequently applied for, and was denied 
entitlement to DIC benefits based on service connection for COD 
by the RO in May 2000 and in October 2001.  A March 2003 Board 
decision granted the Appellant's request to reopen the claim.  
However, a December 2005 Board decision again disallowed the 
claim, based on a finding that, at the time of the Veteran's 
death service connection was in effect for bilateral varicose 
veins, and for arthritis of the lumbar spine; and that neither 
Alzheimer's disease, Lewy body disease, stomach cancer, nor an 
arrhythmia were demonstrated during the Veteran's active military 
service, nor were they caused by or chronically worsened by the 
Veteran's service-connected disabilities; and that it was not 
shown that the Veteran's service-connected disabilities resulted 
in debilitation or otherwise hastened his death.  

The last final denial of the claim for entitlement to DIC 
benefits based on service connection for COD is the December 2005 
Board decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  
The Appellant was notified in writing of this action and her 
appellate rights in December 2005, and did not appeal.  
38 U.S.C.A. § 7105.  As noted, she filed her latest application 
to reopen the claim in October 2008.  


The evidence of record at the time of the Board's December 2005 
decision included the Veteran's service treatment records, VA and 
private treatment records, to include the death certificate and a 
VA autopsy report, a VA medical opinion, an independent medical 
examiner (IME) opinion, an RO hearing transcript, and various lay 
statements and internet research printouts addressing the 
Veteran's various disabilities.  

In a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable), received in October 2008, the Appellant requested 
that her claim for entitlement to DIC benefits based on service 
connection for the COD be reopened.  

Evidence added to the record since the December 2005 Board 
decision includes various private and VA treatment records.  

In addition to new medical treatment records, the new evidence 
includes statements in support of the claim from the Appellant 
and her representative.  

Based on a comprehensive review of the record, the Board finds 
the evidence added since the December 2005 Board decision 
regarding the Appellant's claim of entitlement to DIC benefits 
based on service connection for the COD provides a more complete 
picture of the circumstances surrounding the cause of the 
Veteran's death, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, and the 
Appellant's written statements are new, in that they are evidence 
that has not been considered by the RO.  They are also material, 
in that they relate to an unestablished fact necessary to 
establish the claim.  Therefore, this evidence is new and 
material, and the claim is deemed reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim for entitlement to DIC benefits based on service connection 
for the COD, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  


REMAND

The Appellant contends that the Veteran's death was a result of a 
particular course of treatment for his service-connected 
disorders.  In particular, she asserts that the Veteran's use of 
the drug Indocin to treat his service-connected arthritis, led to 
the development of stomach cancer, which led to the need for a 
gastrectomy, which resulted in the development of arrhythmia, 
which required treatment with the drug Lanoxin, which resulted in 
bradycardia, which led to the acceleration of the Veteran's fatal 
Alzheimer's disease and Lewy body disease.  Further, she claims 
that the Veteran's varicose vein disability affected his blood 
circulation, and that his Lewy body disorder was caused or made 
worse by the varicose veins disability.  

At the time of the Veteran's death, service connection was in 
effect for bilateral varicose veins, evaluated as 60 percent 
disabling; and for arthritis of the lumbar spine, evaluated as 20 
percent disabling.  

The Board observes that the Veteran's death certificate lists 
Alzheimer's disease as the immediate and only cause of death; no 
other primary or contributing cause is listed.  Significantly, an 
October 1993 VA autopsy report shows that a "brain addendum" 
reflects additional findings of dementia, Alzheimer's type, Lewy 
body disease, and cerebral arteriosclerosis.  

Notably, the October 1993 VA autopsy report shows indicates 
historically that the Veteran was admitted in March 1993 with a 
six to seven year history of progressive memory loss and 
confusion, and that, while hospitalized, he experienced rapid 
progression of Alzheimer's disease, complicated by frequent 
urinary tract infections, and became increasingly weak and unable 
to take nutrition.  The final anatomical diagnoses on the brain 
addendum included dementia, Alzheimer's type, Lewy body disease, 
cerebral arteriosclerosis, and status post partial gastrectomy 
and gastrojejunostomy for cancer of the stomach, along with 
bronchopneumonia, acute tracheobronchitis, hypertrophy of the 
left heart ventricle, focal interstitial fibrosis and scarring of 
the left heart ventricle, anomalous coronary arteries, 
arterionephrosclerosis, benign adenomatous hyperplasia of the 
prostate, urinary cystitis, and multiple thyroid adenomas.  

A January 2005 independent medical examiner opinion reflects the 
opinion that the Veteran's death had not been caused by treatment 
for service-connected disabilities or by improper medical 
treatment by VA.  

Newly submitted VA and private treatment records, dated from 1987 
to 1993, along with service treatment records, all received in 
December 2008, generally indicate treatment for varicose veins, 
the lumbar spine, Alzheimer's disease, and show treatment with 
the drug Lanoxin.  Private treatment records, received in January 
2009, show treatment for various stomach, heart, and spine 
ailments in 1988.  

In a claim for disability compensation, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (B) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a disease or symptoms of a disease listed in § 
3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  

Opinions are needed to determine whether the service connected 
psychiatric disabilities contributed to the development of the 
fatal lung cancer or hastened his death.  38 U.S.C.A. § 5103A.  
As the Appellant has presented new evidence in support of her 
claim of service connection for COD, the Board finds that a new 
VA medical opinion is warranted.  See 38 C.F.R. § 3.159(c)(4).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Appellant in order to request 
that she provide sufficient information, and 
if necessary, authorization, to enable the RO 
to obtain any outstanding evidence relevant 
to the claim.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Appellant not already on file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  After associating with the claims folder 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for a VA examiner to review 
the claims file and provide an opinion as to 
whether any of the Veteran's service-
connected disabilities, to include varicose 
veins and arthritis of the lumbar spine, 
substantially or materially contributed  to 
the cause of his death (e.g. hastened death 
or rendered him less capable of resisting the 
conditions that caused death).  

Further, the examiner must comment on the 
relationship between the lethal Alzheimer's 
disease, Lewy body disease, and cerebral 
arteriosclerosis and service.  

Moreover, the examiner should specifically 
consider the contentions of the Appellant, 
listed above, when evaluating the claim.  

In particular, the examiner should provide an 
opinion as to whether treatment with Lanoxin, 
at least as likely as not (50 percent 
probability or greater) was a factor in the 
development of Alzheimer's disease, Lewy body 
disease, and/or cerebral arteriosclerosis.  

The examiner should acknowledge that the 
claims folder was reviewed, and provide a 
rationale for all opinions.  If an opinion 
cannot be provided without resort to 
speculation, the examiner should provide an 
explanation as to why this is so.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran should be furnished with 
an SSOC and afforded an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


